Title: To Benjamin Franklin from Madame Brillon, 9 [June?] 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce mardi 9 [June, 1778?] a franconville
Je vous ai promis mon chér papa de vous écrire. Jamais je ne manquai a mes promésses; jugés si je commencerés par celle qui est si fort selon mon coeur.
Je vais vous rendre compte de la vie que je ménne ici: j’habitte une supérbe térre située au milieu d’un beau pays; le pays seroit guaye [gai] pour toute autre que moi, mais tout m’y rappélle une amie que j’aimai tendrement, la première que mon coeur aima, et que j’ai pérduë! J’adoucis cétte peine en songeant a mes amis, a vous mon chér papa dont l’amitié m’honore et m’est bien chére; je dis, le soleil ne se levera pas huit fois que je n’aye revû, embrassé, le législateur de l’amérique; je dis, il est encore un bonheur pour moi puisque le papa franklin m’aime, et que je le lui rends de toutes les forces de mon coeur.
Nous avons pour promenade une forést supérbe, qui laisse aux ames sensibles la faculté si douce de resvér [rêver]—et pour objét intéréssant, une grande férme, bien tenue, qui porte a refléchir sur les douceurs et le calme de la vie champestre; óh mon papa avéc vous, vos enfants, ma famille, celle de mes bons voisins, quélques amis particuliérs, de l’occupation, de la liberté, ne serions-nous pas plus heureux qu’au milieu de ce tourbillon de paris, ou chacun par curiosité, par désoeuvrement, vous mange un tems qu’on pourroit bien mieux employér? Ou l’on vous rechérche, souvent par le besoin de se tirér de soi mesme; (on y est si bien avéc soi mesme quand on aime la vértu, qu’on chérche a la pratiquér). J’avouë que je fais ici des châteaux en éspagne. Ce n’ai pas l’ambition, la cupidité, l’amour des plaisirs qui en est l’objét; c’est le bonheur! Nous naissons en le désirant, nous vivons en le chérchant, et nous mourrons sans en avoir joui; il me semble que le mien seroit complét, si le sort me déstinoit a vivre toujours avéc vous; mon imagination s’occupe de ce qui feroit vraiment mon bonheur, elle ne m’égarera jamais quand elle m’occupe de vous. Adieu mon chér papa quand votre ame voudra se délassér en pensant a quélqu’un qui l’aime bien tendrement, songés a moi: j’ai l’honneur d’estre pour la vie mon chér papa avéc autant de réspéct que d’amitié, Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon
Perméttes que je vous présente les hommages de mes enfants, et que je dise quélques choses a mr. votre fils.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
